06/17/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 22-0249


                                 No. DA OP-0249


WILLIAM LOREN SADDLER,

             Petitioner,

      v.

JAMES SALMONSEN, Warden,
Montana State Prison,

            Respondent.


                            GRANT OF EXTENSION

      Upon consideration of Respondent’s motion for a 30-day extension of

time, and good cause appearing therefor, Respondent is granted an extension of

time to and including July 19, 2022, within which to prepare, file, and serve its

response to the petition.




BF                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 17 2022